United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   March 9, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-30400


WILLIAM T. WESTMORELAND; MARY B. WESTMORELAND

                                                Appellants

                                versus


UNITED STATES TRUSTEE; LUCY G. SIKES

                                                Appellees

                               - - - - -
         Appeal from the United States District Court for the
                     Western District of Louisiana
                               - - - - -

     (Opinion October 14, 2004, 5 Cir., 2004, _____F.3d____)


BEFORE:    JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER,
           BARKSDALE, GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS,
           CLEMENT and PRADO, Circuit Judges.1

BY THE COURT:

            A majority of judges in active service having

determined, on the Court’s own motion, to rehear this case en

banc,

            IT IS ORDERED that this cause shall be reheard by the

Court en banc with oral argument on a date hereafter to be fixed.

The Clerk will specify a briefing schedule for the filing of

supplemental briefs.


     1
        Chief Judge King did not participate in this decision.